Citation Nr: 0012492	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

2.  Entitlement to service connection for the cause of death.  

3.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

4.  Whether the appellant is entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 
1943 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determination dated in October 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  



FINDINGS OF FACT

1.  The appellant did not file a VA Form 9 or other 
substantive appeal within 60 days from the date of the 
February 23, 1999, statement of the case as to the issue of 
whether she could be recognized as the veteran's surviving 
spouse, or within the remainder of the one year period from 
the date of the October 27, 1998 notice letter pertaining to 
the October 1998 administrative decision, determining that 
she could not be recognized as the veteran's surviving 
spouse.

2. No request for extension of time to file a substantive 
appeal was received.

3.  The appellant is not the veteran's surviving spouse, and 
is therefore, not eligible for death pension, benefits on the 
basis of service connection for the cause of death, 
educational assistance under the provisions of 38 U.S.C.A. 
Chapter 35, or payment of accrued benefits.




CONCLUSIONS OF LAW

1.  The appellant has not submitted a timely substantive 
appeal with regard to the RO's determination that she is not 
the veteran's surviving spouse, and the Board does not have 
jurisdiction of this issue.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.103, 19.30, 20.200, 20.302, 20.303, 20.304, 
20.305 (1999).

2.  The claim of entitlement to death pension benefits lacks 
legal merit. 38 U.S.C.A. § 1541, 1542 (West 1991).

3.  The claim for service connection for the cause of the 
veteran's death lacks legal merit.  38 U.S.C.A. § 1310 (West 
1991). 

4.  The claim of entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807; (1999).  

5.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. §§ 101(3), 5121 (West 1991); 38 C.F.R. §§ 
3.1(j); 3.52, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of basic 
eligibility for Department of Veterans Affairs death pension 
benefits.  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Marsh v. West, 11 
Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights. In February 2000, the appellant was given 
notice that the Board was going to consider whether the 
substantive appeal in this case was adequate and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  The February 
2000 letter to the appellant provided her notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  She was given 60 days to submit argument on this 
issue and provided an opportunity to request a hearing on 
this issue.  No response was received.

As noted by the United States Court of Appeals for the 
Federal Circuit, it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

An October 1998 rating decision denied the appellant 
entitlement to VA benefits as the veteran's surviving spouse.  
The appellant was notified of the determination in a letter 
dated October 27, 1998.  The appellant submitted a notice of 
disagreement (NOD) in December 1998.  After a notice of 
disagreement is filed, the agency of original jurisdiction is 
to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
a statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 19.26 and 19.29 (1999).  A SOC was issued 
in February 1999.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  The Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  Id.

In this case, the appellant has not submitted a VA Form 9 or 
any correspondence specifically alleging any error of law or 
fact regarding the issue of entitlement to VA benefits as the 
veteran's surviving spouse.  In fact in a letter dated in 
February 1999, the appellant wrote that she had no response 
to the SOC.

The appellant has not submitted any correspondence pertaining 
to the issue of entitlement to VA benefits as the veteran's 
surviving spouse within the appeals period.  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).

Because the appellant has not complied with the legal 
requirement for perfecting an appeal, the Boar lacks 
jurisdiction to consider this issue.  See Fenderson v. West, 
12  Vet. App. 119 (1999).  The RO's determination that the 
appellant is not the veteran's surviving spouse is final.

Death Pension

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is not obliged to determine whether 
a claim for spousal benefits is well grounded until the 
veteran or the spouse seeking benefits first submits 
preponderating evidence to show that he or she is a claimant 
under the law.  Dedicatoria v. Brown, 8 Vet. App. 441, 443 
(1995) (citing Brillo v. Brown, 7 Vet. App. 102, 105 (1994); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).

Under the provisions of 38 U.S.C.A. §§ 1541, 1542, death 
pension benefits are payable to the surviving spouse, or 
children of a veteran of any period of war.  The appellant is 
not the veteran's surviving spouse or child, thus she lacks 
basic eligibility for death pension benefits.

Cause of Death

Under the provisions of 38 U.S.C.A. § 1310 (West 1991), 
compensation based on service connection for the cause of the 
veteran's death is only payable to the veteran's surviving 
spouse, children, and parents.  In the instant case, the 
Board finds that the appellant has not achieved the status of 
a claimant under the law in light of the fact that she is not 
the veteran's surviving spouse, and she has not asserted that 
she is otherwise within the class of claimants eligible for 
payment of benefits on the basis of service connection for 
the cause of the veteran's death.

Since the appellant was never the legal spouse of the 
veteran, and she does not meet the threshold requirement of 
obtaining claimant status.  Id.  Her claim for entitlement to 
service for the cause of death has no legal merit and 
therefore denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Educational Assistance under 38 U.S.C.A. § Chapter 35

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. §§ 
3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).

None of the conditions cited above for educational assistance 
benefits under Chapter 35 are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Initially, a review of the record discloses that 
the appellant is not recognized as the veteran's surviving 
spouse for VA purposes. Hence, she lacks basic eligibility 
for Chapter 35 educational assistance benefits.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal is denied.  

Accrued Benefits

The Board observes that 38 C.F.R. § 3.1000(a) (1999) 
provides, in pertinent part:

Basic Entitlement. Except as provided in §§ 3.1001 and 
3.1008, where death occurred and periodic monetary benefits 
(other than insurance and servicemen's indemnity) authorized 
under laws administered by the VA, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement will, upon the death of such person, 
be paid as follows:

(1) Upon the death of a veteran to the living person first 
listed as follows:

(i) His or her spouse;
(ii) His or her children (in equal 
shares);
(iii) His or her dependent parents (in 
equal shares) or the surviving parent.
(2) Upon the death of a widow or 
remarried widow, to the veteran's 
children.
(3) Upon the death of a child, to the 
surviving children of the veteran 
entitled to death pension, compensation, 
or dependency and indemnity compensation.
(4) In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.

38 C.F.R. § 3.1000(a).

For the purpose of determining entitlement of benefits, the 
term spouse means the surviving spouse of the veteran, whose 
marriage meets the requirements of § 3.1(j) or § 3.52.  Where 
the marriage meets the requirements of § 3.1(j) date of the 
marriage and continuous cohabitation are not factors.  38 
U.S.C.A. § 101(4); 38 C.F.R. §§  3.1(j); 3.52 (1999).

The appellant is not the veteran's surviving spouse, nor is 
she among the class of persons otherwise eligible for payment 
of accrued benefits, therefore, the Board must conclude that 
she lacks basic eligibility for accrued benefits.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra).


Additional Matters

The Board notes that the appellant is not entitled to VA's 
assistance in the development of facts pertinent to her 
claims because she has not attained the status of a claimant.  
Dedicatoria, 8 Vet. App. at 445.


ORDER

Entitlement to Department of Veterans Affairs death pension 
benefits is denied.

Service connection for the cause of death is denied.  

Entitlement to dependents' educational assistance under 38 
U.S.C.A. Chapter 35, is denied.  

Entitlement to accrued benefits is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

